929 F.2d 695Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Raymond WAGSTAFF-EL, Petitioner.
No. 91-8003.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 25, 1991.

On Petition for Writ of Mandamus.
Raymond Wagstaff-El, petitioner pro se.
PETITION DENIED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Raymond Wagstaff-El has applied to this Court for a writ of mandamus directing the district court to vacate an indictment against him for entering a bank with the intent to commit a felony.  Wagstaff-El must seek this relief in a 28 U.S.C. Sec. 2255 motion.1   Because mandamus is an extraordinary writ, it may not be used to circumvent the normal appellate process.    In re United Steelworkers of America, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, although leave to proceed in forma pauperis is granted, the petition for writ of mandamus is denied and this action is dismissed.


2
PETITION DENIED.



1
 Wagstaff-El has raised this precise claim in an appeal of the denial of Sec. 2255 relief in Wagstaff-El v. United States, No. 91-7010